Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 1, 5, 9, 13, 15-17 and 47-49 are pending and claims 2-4, 6-8, 10-12, 14, 18-46 have been canceled.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 13, 15-17 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Longrie et al. (Pub. No. US 2020/0181770 A1), herein Longrie, in view of Cheng et al. (Pub. No. US 2015/0061042 A1), herein Cheng.
Regarding claim 1, Longrie discloses a method, comprising: forming, in-situ a semiconductor processing chamber of a semiconductor fabrication apparatus, a top electrode 208 of a storage node on a dielectric material in a semiconductor fabrication sequence, wherein the top electrode comprises a titanium nitride material having a first maximum thickness of 60 angstroms; and forming, in-situ the semiconductor processing chamber, a barrier material 210 on the top electrode to reduce oxidation of the top electrode and damage to the dielectric material when ex-situ the semiconductor fabrication apparatus, wherein the barrier material has a second maximum thickness of 5 angstroms, and wherein forming the barrier material comprises forming a silicon barrier material on the top electrode via a self-limiting process that includes exposing the top 
Longrie does not specifically state the barrier material at least partially fills a gap between grain boundaries of the titanium nitride material of the top electrode.
However, in the same field of endeavor, Cheng in paragraph [0024] teaches a barrier material at least partially fills a gap between grain boundaries of the titanium nitride material to avoid the unexpected occurrence of metal atom diffusion and maintain the predetermined performances of the semiconductor device (Cheng: paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the barrier material at least partially fills a gap between grain boundaries of the titanium nitride material of the top electrode, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 5, Longrie in view of Cheng teaches the method of claim 1, wherein forming the barrier material further comprises forming a silicon nitride barrier material on the top electrode (Longrie: Figs. 1-3 and paragraphs [0006], [0019]-[0023], [0037], [0040], [0043], and Cheng: paragraph [0024]).
Regarding claim 9, Longrie discloses a method, comprising: forming, in-situ a semiconductor processing chamber of a semiconductor fabrication apparatus, a first portion of a top electrode 208 of a storage node on a dielectric material; and forming, in-situ the semiconductor processing chamber, a silicon nitride barrier material 210 on the top electrode to reduce oxidation of the top 
Longrie does not specifically state forming a second portion of the top electrode such that the silicon nitride barrier material is formed between the first and second portions of the top electrode.
However, in the same field of endeavor, Cheng in paragraph [0024] teaches forming a second portion of the electrode such that the silicon nitride barrier material is formed between the first and second portions to avoid the unexpected occurrence of metal atom diffusion and maintain the predetermined performances of the semiconductor device (Cheng: paragraph [0007]).
Therefore, a combination of Longrie and Cheng teaches forming, in-situ the semiconductor processing chamber, a second portion of the top electrode such that the silicon nitride barrier material is formed between the first and second portions of the top electrode.
Regarding claim 13, Longrie in view of Cheng teaches the method of claim 9, wherein forming the silicon nitride barrier material comprises a plurality of cycles of exposing the top electrode to a silane-based gas, each cycle forming a sub-monolayer of the silicon nitride barrier material (Longrie: Figs. 1-3 and paragraphs [0006], [0019]-[0023], [0031]-[0034], [0037], [0040], [0043], [0046]-[0047]).
Regarding claim 15, Longrie in view of Cheng teaches the method of claim 9, further comprising heating the semiconductor processing chamber to a temperature in a range of 150°C and 700°C (Longrie: Figs. 1-3 and paragraphs [0025], [0051]).
Regarding claim 16, Longrie in view of Cheng teaches the method of claim 9, further comprising introducing the silicon precursor into the semiconductor processing chamber at a flowrate in a range of 1 standard cubic centimeter per minute (sccm) and 1,000 sccm (Longrie: Figs. 1-3 and paragraphs [0027], [0035]).
Regarding claim 17, Longrie in view of Cheng teaches the method of claim 9, further comprising exposing the top electrode to the silicon precursor for at most 120 seconds (Longrie: Figs. 1-3 and paragraph [0035]).
Regarding claim 47, Longrie discloses a method, comprising: forming, in-situ a semiconductor processing chamber of a semiconductor fabrication apparatus, a silicon nitride barrier material 210 near an interface between a top electrode 208 of a storage node and a dielectric material 206 of the storage node to reduce damage to the dielectric material during subsequent processing of the 
Longrie does not explicitly state forming the silicon nitride barrier material comprises introducing a silicon precursor during a cycle of a titanium nitride (T-N) atomic layer deposition (ALD) scheme of forming the top electrode; and forming, in-situ the semiconductor processing chamber and using the T-N ALD scheme, the top electrode on the dielectric material.
However, in the same field of endeavor, Cheng in paragraph [0024] teaches forming the silicon nitride barrier material comprises introducing a silicon precursor during a cycle of a titanium nitride (T-N) atomic layer deposition (ALD) scheme of forming the top electrode; and forming, in-situ the semiconductor processing chamber and using the T-N ALD scheme, the top electrode on the dielectric material to avoid the unexpected occurrence of metal atom diffusion and maintain the predetermined performances of the semiconductor device (Cheng: paragraph [0007]).
Therefore, a combination of Longrie and Cheng teaches forming the silicon nitride barrier material comprises introducing a silicon precursor during a cycle of a titanium nitride (T-N) atomic layer deposition (ALD) scheme of forming the top electrode; and forming, in-situ the semiconductor processing chamber and using the T-N ALD scheme, the top electrode on the dielectric material.
Regarding claim 48, Longrie in view of Cheng teaches the method of claim 47, forming the silicon nitride barrier material to a thickness in a range of 0.1 angstroms to 5 angstroms (Longrie: paragraphs [0006], [0040], [0047]).
Regarding claim 49, Longrie in view of Cheng teaches the method of claim 48, forming the top electrode to a thickness in a range of 10 angstroms to 60 angstroms (Longrie: paragraph [0046]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9, 13, 15-17 and 47-49 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

June 19, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813